Order filed September 3, 2015.




                                        In The

                    Fourteenth Court of Appeals
                                      ____________

                              NO. 14-15-00417-CV
                                 ___________
           JENNIFER MITCHELL AND TCSM, LLC, Appellants
                                          V.
   TURBINE RESOURCES UNLIMITED, INC. AND TOM GEORGE &
              INTERNATIONAL A., INC., Appellees


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010061


                                       ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 61st District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On May 15, 2015, the clerk of
this court notified appellants that we would consider and decide those issues that
do not require a reporter=s record unless appellants, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellants filed no reply.
       Accordingly, we order appellants to file a brief in this appeal within twenty
days of the date of this order. If appellants fail to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                   PER CURIAM